Case 5:21-cv-00038 Document 1-1 Filed 01/18/21 Page 1 of 6
                                                             5:21-cv-00038




     EXHIBIT A
                                    Case 5:21-cv-00038 Document 1-1 Filed 01/18/21 Page 2 of 65:21-cv-00038
JS 44 (Rev. l 0/20)                                                   CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court . This fonn, approved by the Judicial Conference of the United States in September 1 974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                       DEFENDANTS
                                                                                                        CM L Security, LLC; Yates/Sundt, A Joint Venture; Memco,
          Marcelino Vargas
                                                                                                        Inc.
    (b) County of Residence of First Listed Plaintiff       Bexar County, Texas                         County of Residence of First Listed Defendant Broomfield, Colorado
                              (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys UfKnown)
      Joshua S . H atley - Ketterman Rowland & Westlund             Brett H. Payne - Walters, Salido & Crain, LLP
      1 6500 San Pedro, Suite 302 , San Antonio, Texas 7 8232       9020 N. Capital of Texas H ighway, Bldg. 1 , Suite 1 70
      Phone: /21 0\ 490-7402 Fax: /21 0\ 490-8372                   Austin. Texas 78759 Phone: /51 2\ 472-9000 Fax: /51 2\
II. BASIS OF JURISDICTION (Place an "X" in 011e Box only)  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" ill 011e Box for Plaintiff
                                                                                                     (For Dive1:rity Cases 011/y)                                  and One Box}Or Defe11da11/)
Dl                                                                                                                                                                                             DEF
                                                                                                                                                                                               o,
       U.S. Government              03   Federal Question                                                                       PTF       DEF                                        PTF
          Plaintiff                        (U.S. Govemmenl Not a Party)                        Citizen ofThis State              01      D        Incorporated or Principal Place     D   4
                                                                                                                                                    of Business In This State

D2     U.S. Government
         Defendant
                                    04   Diversity
                                           (lndica/e Cili:enship ofParties in Item Ill)
                                                                                               Citizen of Another State          o,      0    2   Incorporated am/ Principal Place
                                                                                                                                                     of Rusiness In Another State
                                                                                                                                                                                      0        0,
                                                                                               Citizen or Subject of a
                                                                                                 Foreign Country
                                                                                                                                 o,      0    3   Foreign Nation                      0   6    06
IV. NATURE OF SUIT (Place mi            "X" i11 One Box 011{ •)                                                                      Click here for: Nature of Suit Code Descri tions.
           CONTRACT                                    TORTS                                     FORFEITURE/PENALTY                         BANKRUPTCY                      OTHER STATUTES
  1 10 Insumnce               PERSONAL INJURY                   PERSONAL INJURY                  625 Drug Related Seizure               422 Appeal 28 USC 1 58           375 False Claims Act
  120 Marine                  3 1 0 Airplane                   D365 Personal Injury                  ofProperty 2 1 USC 881             423 Withdrawal                   376 Qui Tam (3 1 USC
§ 130 Miller Act              3 1 5 Airplane Product                  Product Liability          690 Other                                  28 use 157                         3729(a))
  140 Negotiable Instrument          Liability                 D367 Health Care/                                                                                         400 State Reapportionment


B
  150 Recovery of Overpayment 320 Assault, Libel &                   Pharmaceutical                                                        OPERTY GHTS                   4 1 0 Antitrust
        & Enforcement of Judgment    Slander                         Personal Injury                                                     820 Copyrights                  430 Danks and Banking
  1 5 1 Medicare Act          330 Federal Employers'                 Product Liability                                                   830 Patent                      450 Commerce
  1 52 Recovery of Defaulted         Liability                 D368 Asbestos Personal                                                    835 Patent - Abbreviated        460 Deportation
        Student Loans         340 Marine                              Injury Product                                                         New Drug Application        470 Racketeer Influenced and
        (Excludes Veterans)   345 Marine Product                      Liability                                                          840 Trademark                        Corrupt Organizations
D                                                                                                                                        880 Defend Trade Secrets        480 Consumer Credit

                                                               BD
  1 53 Recovery ofOvcrpayment        Liability                PERSONAL PROPERTY                               ABOR
        of Veteran's Benefits 350 Motor Vehicle                 370 Other Fraud                   710 Fair Labor Standards                   Act of2016                        (15 USC 1681 or 1692)
D                                                                                                     Act                                                                485 Telephone Consumer

B
  1 60 Stockholders' Suits    355 Motor Vehicle                 37 1 Truth in Lending
D 190 Other Contra.ct               Product Liability           380 Other Personal                720 Labor/Management                   SOCIAL' SECURITY                      Protection Act
  I 95 Contract Product Liability
                              360 Other Personal                     Property Damage                   Relations                         86 1 HIA (1395ft)               490 Cable/Sat TV
  196 franchise                     Injury                     D385 Property Damage               740 Railway Labor Act                  862 Black Lung (923)            850 Securities/Commodities/
                              362 Persona! Injury                    Product Liability            751 Family and Medical                 863 DIWC/DIWW (405(g))                Exchange
                                    Medical Malpractice                                               Leave Act                          864 SSID Title XVI              890 Other Statutory Actions
        REAL ROPERTY             CIVIL RI TS                                                      790 Other Labor Litigation             865 RSI (405(g))                891 Agricultural Acts
  2 1 0 Land Condemnation     440 Other Civil Rights                                              791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure             44 1 Voting                                                             Income Security Act               F           T S                  895 Freedom of Information
                              442 Employment                    510 Motions to Vacate                                                    870 Taxes {U.S. Plaintiff             Act
� 230 Rent Lease & Ejectment
  240 Torts to Land           443 Housing/                           Sentence                                                                 or Defendant)              896 Arbitration
  245 Tort Product Liability        Accommodations              530 General                                                             87 1 IRS-Third Party             899 Administrative Procedure
D 290 All Other Real Property 445 Amer. w/Disabilities          535 Death Penalty                     IMMIG         ION                       26 use 7609                     Act/Review or Appeal of
                                    Employment                  Other:                            462 Naturalization Application                                               Agency Decision
                              446 Amer. w/Disabilities          540 Mandamus & Other              465 Other Immigration                                                  950 Constitutionality of
                                    Other                       550 Civil Rights                      Actions                                                                  State Statutes
                              448 Education                     555 Prison Condition
                                                                560 Civil Detainee -
                                                                     Conditions of
                                                                     Confinement
V, ORIGIN (Place an "X" in 011e Box 011ly)
D1     Original          02   Removed from
                                                    03        Remanded from               D4   Reinstated or     D 5 Transferred from D 6                Multidistrict        D8     Multidistrict
       Proceeding             State Court                     Appellate Court                  Reopened                   Another District               Litigation                  Litigation •
                                                                                                                          (.�pecify)                     Transfer                    Direct File
                                     Cite the U.S. Civil Statute under which you are filing (Do ,wt cltejurisdictimwl statutes unless dii•ersity) :
                                     28 U - S:.: .Cc.=:e::
                                                    .S   c:..;
                                                          · 1;;.
                                                               44
                                                                .:.:6:.:
                                                                      l b"-
VI. CAUSE OF ACTION                  �.::..::.c:                          1 -------------
                                                                                                                ------------------­
                                     Brief description of cause:
                                     Personal Injury and Premises Liability
VII. REQUESTED IN    0 CHECK IF THIS IS A CLASS ACTION                                            DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                               JURY DEMAND:         G] Yes    0 No
VIII. RELATED CASE(S)
                      (See instmctions):
      IF ANY                                                                                                                             DOCKET NUMBER
DATE
01/18/2021
FOR OFFICE USE ONLY

    RECEIPT #                 AMOUNT                                   APPLYING IFP                                      JUDGE                            MAG. JUDGE
                ----                     -------                                          -----                                                                          --------
                             Case 5:21-cv-00038 Document 1-1 Filed 01/18/21 Page 3 of 6
JS 44 Reverse (Rev. 10/20)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                              Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the infomrntion contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the fonn as follows:

I.(a)   Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
        only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
        the official, giving both name and title.
  (b)   County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name ofthe county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county ofresidence of the "defendant" is the location of the tract ofland involved.)
  (c)   Attorneys. Enter the firm name, address, telephone number, and attorney ofrecord. If there are several attorneys, list them on an attachment, noting
        in this section "(see attachment)".

II.     Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
        in one of the boxes. If there is more than one basis ofjurisdiction, precedence is given in the order shown below.
        United States plaintiff. (I) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
        United States defendant (2) When the plaintiff is suing the United States, its officers or agencies, place an "X 11 in this box.
        Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution ofthe United States, an amendment
        to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
        precedence, and box l or 2 should be marked.
        Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
        citizenship of the different parties must be checked. (Sec Section III below; NOTE: federal question actions take precedence over diversity
        cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.     Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
        that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.      Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (l) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority ofTitle 28 U.S.C.
        Section 1407.
        Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statue.

VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 BriefDescription: Unauthorized reception of cable service.

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jmy is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                  Case 5:21-cv-00038 Document 1-1 Filed 01/18/21 Page 4 of 6


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                   San Antonio      DIVISION
                                  Supplement to JS 44 Civil Cover Sheet
                                 Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day
following the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

STATE COURT INFORMATION:

1.    Please identify the court from which the case is being removed; the case number; and the
complete style of the case.
Cause No. 2020CI18970; Marcelino Vargas v. CML Security, LLC; Memco, Inc.; Sundt Construction, Inc.;
and W.G. Yates & Sons Construction Co.; 438th Judicial District Court; The Honorable Rosie Alvarado;
Bexar County Courthouse; 100 Dolorosa St., San Antonio, Texas 78205; Phone: (210) 335-0448; Fax: (210)
335-1531.

2.     Was jury demand made in State Court?                 IZ! Yes        D No
If yes, by which party and on what date?
Plaintiff - Marcelino Vargas                              September 30, 2020
Party Name                                                Date


STATE COURT INFORMATION:

1.     List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing address,
telephone number, and fax number (including area codes).
Please see Additional Comments below (due to size of information).




2. List all parties that have not been served at the time of the removal, and the reason(s) for non-service.
Not applicable, so far as removing defendant is aware.




TXWD- Supplement to JS 44 (Rev. 9/2019)                                                               Page 1
                  Case 5:21-cv-00038 Document 1-1 Filed 01/18/21 Page 5 of 6


3.    List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.
On December 15, 2020, all parties jointly stipulated to the dismissal ofW.G. Yates & Sons Construction,
Inc. and Sundt Construction Service, Inc. on the basis that they were improperly named defendants to the
suit.



COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1.      List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim, include
all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the attorney(s) of
record for each party named and include the attorney's firm name, correct mailing address, telephone
number, and fax number (including area codes).
On January 8, 2021, Defendants Yates/Sundt, A Joint Venture (Yates/Sundt) asserted a cross-claim against
Defendant CML Security, LLC (CMLA) alleging that Yates/Sundt was entitled to indemnity from CML
based on a contract between the two parties and/or contribution for any negligence of CML. A complete list
of remaining parties, their attorneys, firm names, mailing addresses, telephone numbers, and fax number is
included in the Additional Comments below (due to size of information).
VERIFICATION:

/s/Stephanie L. O'Rourke                                  01/18/2021
Attorney for Removing Party                               Date

Yates/Sundt, A Joint Venture
Party/Parties




(NOTE: Additional comment space is available on page 3)




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 2
                Case 5:21-cv-00038 Document 1-1 Filed 01/18/21 Page 6 of 6


ADDITIONAL COMMENTS (As necessary):

 Marcelino Vargas - Plaintiff
 R. Scott Westlund
 Texas Bar No. 00791906
 Joshua S. Hatley
 Texas Bar No. 24083152
 KETTERMAN ROWLAND & WESTLUND
 16500 San Pedro, Suite 302
 San Antonio, TX 78232
 Phone:210-490-7402
 Fax:210-490-8372
 Email: scott@krwlawyers.com
 Email: joshua@krwlawyers.com

 CML Security, LLC - Defendant
 Brett H. Payne
 Texas Bar No. 00791417
 WALTERS, BALIDO & CRAIN, L.L.P.
 9020 N. Capital of Texas Highway
 Building I, Suite 170
 Austin, Texas 78759
 Phone: 512-472-9000
 Fax: 512-472-9002
 Email: paynevfax@wbclawfirm.com

 Memco, Inc. - Defendant
 Dana M. Gannon
 Texas Bar No. 07623800
 THORNTON BIECHLIN REYNOLDS & GUERRA
 133 North Friendswood Drive, Suite I 09
 Friendswood, TX 77546
 Phone: 713-213-6143
 Fax: 512-327-4694
 Email: dgannon@thorntonfirm.com

 Yates/Sundt, A Joint Venture - Defendant
 Stephanie O 'Rourke
 Texas Bar No. 15310800
 Cody Graham
 Texas Bar No. 24087611
 COKINOS / YOUNG
 10999 West IH-10, Suite 800
 San Antonio, TX 78230
 Phone:210-293-8700
 Email: sorourke@cokinoslaw.com
 Email: CGraham@cokinoslaw.com




TXWD- Supplement to JS 44 (Rev. 9/2019)                                      Page 3
